The Center fo’
complaint on

Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,

(FDA No. FDA-2015-H-0433)
Complainant
v.

Mantaj Petroleum Inc. / Maria Singh
d/b/a Fast Break Marathon,

Respondent.
Docket No. C-15-1267
Decision No. CR3743

Date: April 15, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

r Tobacco Products (CTP) began this matter by serving an administrative
Respondent, Mantaj Petroleum Inc. / Maria Singh d/b/a Fast Break

Marathon, at 616 West Maumee Street, Angola, Indiana 46703, and by filing a copy of

the complaint
Management.

with the Food and Drug Administration’s (FDA) Division of Dockets
The complaint alleges that Fast Break Marathon impermissibly sold

smokeless tobacco to minors and failed to verify, by means of photo identification
containing a date of birth, that the purchasers were 18 years of age or older, thereby

violating the
its implement:

Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and
ing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil

money penalty against Respondent Fast Break Marathon.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on February 19, 2015, CTP served the

complaint on

Respondent Fast Break Marathon by United Parcel Service. In the

complaint and accompanying cover letter, CTP explained that, within 30 days,

Respondent s!

ould pay the penalty, file an answer, or request an extension of time in
which to file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.

§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent Fast Break Marathon has neither filed an answer within the time prescribed,
nor requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At approximately 1:56 p.m. on March 29, 2014, at Respondent’s business
establishment, 616 West Maumee Street, Angola, Indiana 46703, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Grizzly Long Cut Premium Wintergreen smokeless tobacco to a person younger
than 18 years of age. The inspector also observed that staff failed to verify, by
means of photographic identification containing a date of birth, that the purchaser
was 18 years of age or older;

e Ina warning letter dated May 29, 2014, CTP informed Respondent of the
inspector’s March 29, 2014 observations, and that such actions violate federal law,
21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

e At approximately 6:55 p.m. on September 17, 2014, at Respondent’s business
establishment, 616 West Maumee Street, Angola, Indiana 46703,
FDA-commissioned inspectors documented Respondent’s staff selling a package
of Grizzly Long Cut Premium Wintergreen smokeless tobacco to a person younger
than 18 years of age. The inspectors also documented that staff failed to verify, by
means of photographic identification containing a date of birth, that the purchaser
was 18 years of age or older.

These facts establish Respondent Fast Break Marathon’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010).
Under 21 C.F.R. § 1140.14(a), no retailer may sell smokeless tobacco to any person
younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by
means of photographic identification containing a purchaser’s date of birth, that no
smokeless tobacco purchasers are younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Mantaj Petroleum Inc. / Maria Singh d/b/a Fast Break Marathon. Pursuant to 21 C.F.R.
§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

